  Case 17-06350       Doc 99    Filed 05/19/21 Entered 05/19/21 10:29:13           Desc Main
                                  Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE:                                              )
                                                    )       Chapter 13
         Tanya Hayden                               )
                                                    )       Case No.17-06350
                                                    )
               Debtor(s)                            )       Judge Schmetterer


                                    NOTICE OF MOTION

TO: See attached service list

      PLEASE TAKE NOTICE that on May 26, 2021, at 9:30 a.m., I will appear before the
Honorable Judge Schmetterer, or any judge sitting in that judge’s place, and present the Debtor’s
MOTION TO AUTHORIZE SALE OF REAL ESTATE, a copy of which is attached.

        This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:
        To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.
        To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.
        Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
password is 619. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

/s/ Edwin L Feld
Attorney for Debtor
Edwin L Feld & Associates, LLC
1 N LaSalle Street, Suite 1225
Chicago Illinois 60602
(312) 263-2100
  Case 17-06350       Doc 99     Filed 05/19/21 Entered 05/19/21 10:29:13            Desc Main
                                   Document     Page 2 of 5



                                CERTIFICATE OF SERVICE

I, Edwin L Feld, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown by United States Mail or by method indicated on
the list on May 19, 2021.

/s/ Edwin L Feld
           Case 17-06350        Doc 99   Filed 05/19/21 Entered 05/19/21 10:29:13    Desc Main
                                           Document     Page 3 of 5
Cap One                                  Enterprise Rent-A-Car             Exeter
PO Box 30281                             12055 S Cicero Ave                PO Box 166008
Salt Lake City, UT 84130                 Alsip, IL 60803                   Irving, TX 75016



First Bankcard                           FNB Omaha                         Goal Financial
PO Box 3331                              PO Box 3412                       9477 Waples St, Suite 100
Omaha, NE 68103                          Omaha, NE 68103                   San Diego, CA 92121



IRS                                      Loancare Servicing Center         Navient
PO Box 7346                              3637 Sentara Way                  PO Box 9500
Philadelphia, PA 19101                   Virginia Beach, VA 23452          Wilkes Barre, PA 18773



Nicor                                    Radiology Imaging Consultants     Stearns
PO Box 2020                              75 Remittance Dr, Dept 1324       PO Box 8068
Aurora, IL 60507                         Chicago, IL 60675                 Virginia Beach, VA 23450



Sullivan Urgent Aid                      US Bank                           US Bank
PO Box 740023                            PO Box 790408                     PO Box 108
Cincinnati, OH 45274                     Saint Louis, MO 63179             Saint Louis, MO 63166



US Dept of Education                     Tanya L Hayden                   M O Marshall (ECF Notice)
525 Central Park Dr, Suite 60            1555 183rd Street                55 E Monroe Street, Ste 3850
Oklahoma City, OK 73105                  Homewood, IL 60430               Chicago IL 60603
  Case 17-06350         Doc 99   Filed 05/19/21 Entered 05/19/21 10:29:13             Desc Main
                                   Document     Page 4 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE:                                                )
                                                      )      Chapter 13
         Tanya Hayden                                 )
                                                      )      Case No.17-06350
                                                      )
               Debtor(s)                              )      Judge Schmetterer



                   MOTION TO AUTHORIZE SALE OF REAL ESTATE


NOW COME the Debtors herein, Tanya Hayden by and through their attorneys, Edwin Feld, and
Edwin L Feld & Associates, LLC and pursuant to Section 1329 of the Bankruptcy Code and
respectfully request that this Honorable Court enter an order authorizing the sale of Real Estate
pursuant to § 363 of the Bankruptcy Code and in support of this motion, state as follows:
         1.    The above-referenced case was filed on March 2, 2017
         2.    The plan provides a 100% dividend to General Unsecured Creditors.
         3.    Debtor owns the Real Property located at 1555 183rd St Homewood, IL60430
         4.    The Mortgage on the property is held by Stearns Lending, with an approximate
               balance of $106,000.
         5     The Debtor now seeks leave to sell this property and to sue the funds to pay off her
               Chapter 13 Bankruptcy.
       5.      The sale of the property is contingent on an order from this court authorizing the
               sale.
      6.       The Sale price for the Real Estate is $210,000(sales contract enclosed herein as an
               exhibit)
      7.       After costs of sale and paying Stearns Lending the remaining balance the Debtor
               will next approximately $79,600 from the sale which she will use to pay the balance
               of her Chapter 13 case.
      8.       The Debtor requests this court enter an order authorizing her to sell the Real Estate.
  Case 17-06350        Doc 99    Filed 05/19/21 Entered 05/19/21 10:29:13            Desc Main
                                   Document     Page 5 of 5



WHEREFORE, pursuant to 11 U.S.C. §1363 of the Bankruptcy Code, the Debtors respectfully
request that this Honorable Court enter an order authorizing the sale of Real Estate, further relief
that this Court deems appropriate.


Respectfully Submitted,

/s/ Edwin L Feld
Attorney for Debtors


Edwin L Feld
Edwin L Feld & Associates, LLC
1 N LaSalle Street, Suite 1225
Chicago Illinois 60602
(312) 263-2100
